Citation Nr: 0515006	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from April 1991 to 
April 1992.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa that denied the appellant's claim of 
entitlement to service connection for a psychiatric disorder.

In July 2003, a videoconference hearing was held between Des 
Moines, Iowa and Washington D.C. before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  In February 2004, the Board 
remanded the case for additional development.


FINDING OF FACT

Clear and unmistakable evidence shows that cyclothymia and 
dysthymia existed prior to the veteran's period of military 
service, but clear and unmistakable evidence does not show 
that these disorders were not made permanently worse during 
military service.  


CONCLUSION OF LAW

The appellant has cyclothymia and dysthymia that are the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  .

The appellant, who has been diagnosed with various 
psychiatric disorders in the years after leaving military 
service, claims that his current disorders originated in 
military service.  Service medical records did not show any 
history of psychiatric illness.  In December 1991, the 
appellant was seen in the psychiatry clinic because of 
problems with depression, anger, paranoia, anti-social 
behavior and lack of motivation.  The appellant was evaluated 
and diagnoses of alcohol dependence and borderline 
personality disorder were rendered.  After service, the 
appellant was diagnosed with antisocial personality disorder 
and substance abuse in December 1992; for adjustment disorder 
with disturbance of emotions and cyclothymia and substance 
abuse in 1993; for a mood disorder and bipolar disorder 
versus cyclothymia in April 2000; and for bipolar disorder 
with psychotic features in November 2000.  In light of the 
foregoing, the Board remanded the case in order to obtain a 
psychiatric examination; this examination was conducted in 
October 2004.

The October 2004 VA psychiatric examiner stated that he had 
reviewed the appellant's claims file, including pertinent 
service records and post-service treatment records.  He also 
interviewed the appellant.  The VA examiner rendered Axis I 
diagnoses of alcohol dependence in sustained full remission, 
cyclothymia with severe impulsivity and dysthymia.  In 
response to the February 2004 Board remand, the examiner 
stated that the appellant clearly had problems of cyclothymia 
and depression and anger with paranoid behavior that pre-
existed his time in service.  However, in response to the 
Board's query as to whether it could be concluded with clear 
and unmistakable certainty that the pre-existing psychiatric 
disorder was not aggravated to a permanent degree in service 
beyond that which would be due to the natural progression of 
the disease, the examiner's response was "no."  The 
examiner further stated that he did not have unmistakable 
certainty that the pre-existing disorder was not aggravated 
and that service could have caused exacerbations of the 
appellant's condition.

As previously noted, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

In this regard, the Board finds that a grant of service 
connection for cyclothymia and dysthymia is warranted.  Even 
though the disorders were not identified while the appellant 
was in service, the Board finds the VA examiner's opinions 
persuasive that it was very likely that problems with 
cyclothymia and dysthymia existed prior to the appellant's 
entry into military service, and that the appellant's in-
service experiences could have been an aggravating factor.  
Such an opinion allows for the conclusion that the disorders 
pre-existed military service, but it was not clearly shown 
that they were not aggravated by service.  Consequently, the 
presumption of soundness has not been rebutted.  VAOPGCPREC 
03-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Given that the veteran is presumed to have been in sound 
condition at entry, the Board finds that it is reasonable to 
infer from the October 2004 VA psychiatric examiner's 
statements that the appellant has had psychiatric problems 
continually since experiencing the problems he had in 
service, and that such difficulties have culminated in his 
current diagnoses of cyclothymia and dysthymia.  There is no 
medical opinion evidence of record to contradict such an 
inference.  Entitlement to service connection for cyclothymia 
and dysthymia is therefore warranted.  


ORDER

Service connection for cyclothymia and dysthymia is granted.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


